DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Final Rejection, received 2-17-2021, is acknowledged.  Claims 1, 6, 16, 20, and 21 have been amended.
Claims 1-8, and 10-22 are pending and under consideration.
Rejections/Objections Withdrawn
The objection to claim 6 because of the following informalities: line 5, "Bacteria' should be "bacteria" is withdrawn in light of the claim amendment.
The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "system", and, "use", is withdrawn in light of the claim amendment.
The rejection of claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "system", and, "use", is withdrawn in light of the claim amendment.
The objection to claim 1 for "in biofilm", is withdrawn in light of the claim amendment.
The rejection of claim 19 under 35 U.S.C. 102(a)(1) as being anticipated by Henning et al. (U.S. Pub. No. 2008/0299223, 4 December 2008), is withdrawn in light of the claim amendment.
The rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether the claimed method applies only to bacteria which survive in hypoxic or anoxic conditions, or, to all bacteria, and for role the hypoxic/anoxic conditions play in the effectiveness of the chlorate, is withdrawn.
The objection to claims 2-5, 7, 8,10, and 11 because they depend from a non-allowed claim, is
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al.  (U.S. Pat. No. 6,761,911 B2, July 13, 2004).
	Claims 12-18 are drawn to a method for treating and/or preventing a bacterial infection by Nar-containing bacteria in an individual, the method comprising administering to the individual an effective amount of chlorate alone or in combination with an antibiotic and/or other antimicrobial.
	Paragraph 00131 of the instant specification recites "The term "individual" as used herein in the context of treatment includes a single biological organism, including but not limited to, animals and in particular higher animals and in particular vertebrates such as mammals and in particular human beings."

	Anderson et al. teach compositions and methods for treating and/or preventing a bacterial infection by Nar-containing bacteria (E. coli, Salmonella, and Clostridia species) in an individual (animal), the method comprising administering (orally or externally) to the individual an effective amount of chlorate alone. (Abstract; col. 1, line 13 to col. 2, line 34; Example1; claims 1-3).
	The chlorate may be administered by aqueous solution (i.e., in water). (col. 3, lines 13-21).
	Anderson et al. teach administration of 30 mM chlorate. (Example 1).
	Anderson et al. teach that "Non-therapeutic levels of antibiotics may also be administered to the animals as is conventional in the art" (col. 4, lines 40-41.
	The chlorate administration may further comprise administering an effective amount of nitrate to said individual. (nitrate concentrations between 0.1 mM to 10.0 mM_)(Col 4. Lines 42-60)
Prior Art of Interest Not Utilized for Rejection
Winstrom, et al., U.S. Pat. No. 6761899.
Henning, et al., U.S. Pub. No. 2008/0299223.

Conclusion
Claims 12-22 are not allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 15, 2021